Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 1 of 11




           EXHIBIT H
Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 2 of 11
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC                                               Page 2 of 10
               Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 3 of 11
    • Group Therapy Sessions
         ◦ Challenge: Group counseling, therapy, and discussion sessions are a critical component of
           psychiatric treatment and care plans, but the traditional set-up for these activities is not compatible with
           social distancing recommendations.
         ◦ Potential Solutions: When possible, use virtual methods, or decrease group size so social distancing can be
           maintained. In the event that COVID-19 is transmitted in the facility, sessions should stop or move to a video
           discussion forum until additional infection prevention measures are in place to stop the spread.
    • Cloth Face Coverings
         ◦ Challenge: For some patients, the use of cloth face coverings or facemasks might pose an additional danger
           or may cause distress. Some patients may be unable or unwilling to use them as intended. Elastic and cloth
           straps can be used for strangling oneself or others, and metal nasal bridges can be used for self-harm or as a
           weapon.
         ◦ Potential Solutions: Consider allowing patients at low risk for misuse to wear cloth face coverings or
           facemasks, with a preference for those with short ear-loops rather than longer ties. Consider use of cloth face
           coverings or facemasks during supervised group activities. Ensure that HCP interacting with patients who
           cannot wear a cloth face covering or facemask are wearing eye protection and a facemask (or a respirator if
           the patient is suspected to have COVID-19 and respirators are available).
    • Alcohol-based Hand Sanitizer
         ◦ Challenge: While alcohol-based hand sanitizer (ABHS) containing 60-95% alcohol is an important tool to
           increase adherence to hand hygiene recommendations, ABHS must be used carefully in psychiatric facilities
           to ensure it is not ingested by patients.
         ◦ Potential Solutions: Consider not placing ABHS in patients’ rooms in psychiatric facilities, nor in locations
           where the patients have unsupervised access. Encourage frequent hand washing with soap and water for
           patients and HCP. Consider providing personal, pocket-sized ABHS dispensers for HCP.
    • Dining
         ◦ Challenge: As part of social distancing, communal dining is generally not recommended. However, eating
           needs to remain supervised due to the potential for self-harm with eating utensils and because commonly
           used psychiatric medications may cause side effects (e.g., tardive dyskinesia, dysphagia, hypo- and
           hypersalivation) that increase choking risk for patients.
         ◦ Potential Solutions: One option is to position staff in patients’ rooms to monitor their dining. Another option
           is to allow communal dining in shifts so that staff can monitor patients while ensuring they remain at least 6
           feet apart. A third option is to have patients sit in appropriately spaced chairs in the hallway outside their
           rooms so they can be monitored while they eat.
    • Smoking
         ◦ Challenge: A higher proportion of psychiatric patients smoke cigarettes compared to the general population.
           Patients might congregate in outdoor smoking spaces without practicing appropriate social distancing.
         ◦ Potential Solutions: Limit the number of patients allowed to access smoking spacesat the same time, and
           position staff to observe and ensure patients are practicing appropriate physical distancing.



   If a long-term care facility has a resident or staff member with suspected or confirmed COVID-19, how and to
   whom should this be communicated?


   Facilities should follow the reporting requirements of their state or jurisdiction. Those regulated by the Centers for
   Medicare and Medicaid Services (CMS) (e.g., nursing homes) should also follow all CMS requirements Ă ÿ , which are
   being updated to include new requirements for reporting to CDC and to residents and their representatives.

   In addition, CDC recommends that health departments be promptly notified about:




https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                             5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC                                                Page 3 of 10
               Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 4 of 11
    • Residents or healthcare personnel (HCP) with suspected or confirmed COVID-19,
    • Residents with severe respiratory infection resulting in hospitalization or death, and
    • ≥ 3 residents or HCP with new-onset respiratory symptoms within 72 hours of each other.

   These could signal an outbreak of COVID-19 or other respiratory disease in the facility. The health department can
   provide important guidance to assist with case finding and halting transmission.

   The facility should also have a plan and mechanism to regularly communicate with residents, family members, and
   HCP, including if cases of COVID-19 are identified in the facility. Often, information in nursing homes is communicated
   through town hall meetings and staff meetings, along with letters or emails. However, during the COVID-19 pandemic,
   in-person gatherings should not occur. Instead, communication should occur through virtual meetings over phone or
   web platforms. These should be supplemented with written communications that provide contact information for a
   staff member who can respond to questions or concerns. Communications should include information describing the
   current situation, plans for limiting spread within the facility, and recommended actions they can take to protect
   themselves and others. Facilities should make this information available in a timely manner and offer periodic
   updates as the situation develops and more information becomes available.



   Is a negative test for SARS-CoV-2, the virus that causes COVID-19, required before a hospitalized patient can
   be discharged to a nursing home?


   No. For patients hospitalized with COVID-19, decisions about discharge from the hospital should be based on their
   clinical status and the ability of the accepting facility to meet their care needs and adhere to recommended infection
   prevention and control practices. Decisions about hospital discharge are distinct from decisions about discontinuation
   of Transmission-Based Precautions.


   For patients with suspected or confirmed COVID-19, decisions about discontinuing Transmission-Based Precautions
   should be based on the strategies outlined here. The test-based strategy is NOT REQUIRED and might not be possible
   due to limitations on availability of testing.


   If a patient with suspected or confirmed COVID-19 has not met criteria for discontinuing Transmission-Based
   Precautions, they should be transferred to a facility with the ability to adhere to infection prevention and control
   recommendations for the care of residents with COVID-19, including placement in a unit or area of the facility
   designated to care for residents with COVID-19 and provision of recommended personal protective equipment to
   healthcare personnel.


   If the patient with suspected or confirmed COVID-19 has met the criteria for discontinuing Transmission-Based
   Precautions but has persistent symptoms (e.g., persistent cough), they should ideally be placed in a single room, be
   restricted to their room to the extent possible, and wear a facemask (if tolerated) during care activities until all
   symptoms are completely resolved or at baseline. If the patient has met the criteria for discontinuing Transmission-
   Based Precautions and does not have persistent symptoms, they do not require additional restrictions.

   A patient hospitalized for non-COVID-related illnesses whose COVID-19 status is not known can be transferred to a
   nursing home without testing. However, to ensure they are not infected, nursing homes should place them in
   Transmission-based Precautions in a separate observation area or in a single-person room until 14 days have elapsed
   since admission.


   As part of universal source control measures, all residents (including those described in the scenarios above) should
   wear a cloth face covering or facemask (if tolerated) whenever they leave their room.




https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                             5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC                                                Page 4 of 10
               Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 5 of 11

   During the COVID-19 pandemic, are there special considerations for aerosol-generating procedures (AGPs) in
   surgical and other procedural care settings?

   As part of routine practices, all healthcare personnel (HCP) should be applying Standard Precautions. HCP should
   always deliberately assess potential risks of exposure to infectious material before engaging in activities and
   procedures in healthcare delivery. Based on their risk assessment at the point of care, safe work practices including
   administrative controls, engineering controls that reduce the production or release of infectious material, and
   personal protective equipment (PPE) should be applied to the activity according to CDC guidelines and standards of
   practice.

   To reduce SARS-CoV-2 exposure during the COVID-19 pandemic, CDC recommends that facilities:


    • cancel or postpone elective surgery and procedures
    • consider nonoperative approaches when feasible
    • minimize the use of procedures or techniques that might produce infectious aerosols when feasible
    • minimize the number of people in the operating or procedure room to reduce exposures

   If surgery or procedures cannot be postponed, HCP caring for patients with suspected or confirmed COVID-19 should
   adhere to all recommended infection prevention and control practices for COVID-19.


    • This includes using all recommended PPE: an N95 or higher level respirator (or facemask if respirators are not
      available), eye protection, gloves, and a gown.
    • If shortages exist, N95 or higher level respirators should be prioritized for procedures involving higher risk
      techniques (e.g., that generate potentially infectious aerosols) or that involve anatomic regions where viral loads
      might be higher (e.g., nose and throat, oropharynx, respiratory tract).
    • As part of routine practice, HCP should also be using appropriate engineering controls for source control (e.g.,
      smoke evacuation devices).


   In the context of COVID-19, some infected individuals might not be identified based on clinical signs and symptoms.

    • Depending on testing availability and how rapidly results are available, facilities can consider implementing pre-
      operative or pre-admission testing for COVID-19. However, limitations of this approach should be considered,
      including negative results from patients during their incubation period who could become infectious later.
    • If testing is not available or cannot be provided in an actionable time period, facilities could consider using
      precautions specific to COVID-19 for all patients undergoing evaluation or treatment in a healthcare setting in
      regions experiencing high incidence of COVID-19 in the community, including prioritizing N95 or higher level
      respirators for the care of all patients who are undergoing procedures that might pose higher risk (e.g., those
      generating potentially infectious aerosols or involving anatomic regions where viral loads might be higher). Data
      are not available to precisely define the threshold for determining high incidence. If healthcare facilities are unsure
      about their region’s incidence, they could consult with their health department.



   Why does CDC continue to recommend respiratory protection equivalent or higher to the level provided by
   an N95 disposable filtering facepiece respirator for care of patients with known or suspected COVID-19?
   CDC’s guidance to use NIOSH-approved N95 disposable filtering facepiece or higher level respirators when providing
   care for patients with suspected or known COVID-19 is based on the current understanding of SARS-CoV-2 and related
   respiratory viruses.




https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                             5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC                                                  Page 5 of 10
               Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 6 of 11
   Current data suggest that close-range aerosol transmission by droplet and inhalation, and contact followed by self-
   delivery to the eyes, nose, or mouth are likely routes of transmission. Long-range aerosol transmission, such as is
   seen with measles, has not been a feature of SARS-CoV-2.


   Potential routes of close-range transmission include splashes and sprays of infectious material onto mucous
   membranes and inhalation of infectious virions exhaled by an infected person. The relative contribution of each of
   these is not known for SARS-Co-V-2.

   Facemasks commonly used during surgical procedures will provide barrier protection against droplet sprays
   contacting mucous membranes of the nose and mouth, but they are not designed to protect wearers from inhaling
   small particles. N95 and higher level respirators, such as other disposable filtering facepiece respirators, powered air-
   purifying respirators (PAPRs), and elastomeric respirators, provide both barrier and respiratory protection because of
   their tight fit and filtration characteristics.

   Respirators should be used as part of a respiratory protection program that provides staff with medical evaluations,
   training, and fit testing.

   Although facemasks are routinely used for the care of patients with common viral respiratory infections, N95 or
   higher level respirators are routinely recommended for emerging pathogens like SARS CoV-2, which have the potential
   for transmission via small particles, the ability to cause severe infections, and no specific treatments or vaccines.


   CDC recommendations acknowledge the current challenges with limited supplies of N95s and other respirators.
   Facilities that do not have sufficient supplies of N95s and other respirators for all patient care should prioritize their
   use for activities and procedures that pose high risks of generating infectious aerosols and use facemasks for care
   that does not involve those activities or procedures. Detailed strategies for optimizing the supply of N95
   respirators are available on the CDC website. Once availability of supplies is reestablished, the guidance states that
   the use of N95 and higher level respirators should resume.


   What personal protective equipment (PPE) should be worn by individuals transporting patients who are
   confirmed with or under investigation for COVID-19 within a healthcare facility? For example, what PPE
   should be worn when transporting a patient to radiology for imaging that cannot be performed in the patient
   room?


   In general, transport and movement of the patient outside of their room should be limited to medically essential
   purposes. If being transported outside of the room, such as to radiology, healthcare personnel (HCP) in the receiving
   area should be notified in advance of transporting the patient. For transport, the patient should wear a facemask or
   cloth face covering to contain secretions and be covered with a clean sheet.

   If transport personnel must prepare the patient for transport (e.g., transfer them to the wheelchair or gurney),
   transport personnel should wear all recommended PPE (gloves, a gown, respiratory protection that is at least as
   protective as a fit tested NIOSH-certified disposable N95 filtering facepiece respirator or facemask—if a respirator is
   not available—and eye protection [i.e., goggles or disposable face shield that covers the front and sides of the face]).
   This recommendation is needed because these interactions typically involve close, often face-to-face, contact with the
   patient in an enclosed space (e.g., patient room). Once the patient has been transferred to the wheelchair or gurney
   (and prior to exiting the room), transporters should remove their gown, gloves, and eye protection and perform hand
   hygiene.

   If the patient is wearing a facemask or cloth face covering, no recommendation for PPE is made typically for HCP
   transporting patients with a respiratory infection from the patient’s room to the destination. However, given current
   limitations in knowledge regarding COVID-19 and following the currently cautious approach for risk stratification and
   monitoring of healthcare personnel caring for patients with COVID-19, use of a facemask by the transporter is




https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                                5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC                                                  Page 6 of 10
               Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 7 of 11
   recommended for anything more than brief encounters with COVID-19 patients. Additional PPE should not be
   required unless there is an anticipated need to provide medical assistance during transport (e.g., helping the patient
   replace a dislodged facemask).


   After arrival at their destination, receiving personnel (e.g., in radiology) and the transporter (if assisting with transfer)
   should perform hand hygiene and wear all recommended PPE. If still wearing their original respirator or facemask, the
   transporter should take care to avoid self-contamination when donning the remainder of the recommended PPE. This
   cautious approach will be refined and updated as more information becomes available and as response needs change
   in the United States.


   Interim guidance for EMS personnel transporting patients with confirmed or suspected COVID-19 is available here.
   EMS personnel should wear all recommended PPE because they are providing direct medical care and in close contact
   with the patient for longer periods of time.


   What personal protective equipment (PPE) should be worn by HCP providing care to asymptomatic patients
   with a history of exposure to COVID-19 who are being evaluated for a non-infectious complaint (e.g.,
   hypertension or hyperglycemia)?


   Standard Precautions should be followed when caring for any patient, regardless of suspected or confirmed COVID-
   19. Patients with even mild symptoms1 that might be consistent with COVID-19 (e.g., cough, sore throat, shortness of
   breath, muscle aches) should be cared for by HCP wearing all recommended PPE for the patient encounter (gloves, a
   gown, respiratory protection that is at least as protective as a fit tested NIOSH-certified disposable N95 filtering
   facepiece respirator or facemask—if a respirator is not available—and eye protection [i.e., goggles or disposable face
   shield that covers the front and sides of the face]).

   Recent studies indicate that people who are infected but do not have symptoms likely also play a role in the spread of
   COVID-19. This underscores the importance of applying prevention practices to all patients including social distancing,
   hand hygiene, and surface decontamination. In addition, universal source control2 is recommended by everyone
   entering a healthcare facility. If the patient is without even mild COVID-19 symptoms then precautions specific to
   COVID-19 are not required but could be considered by regions experiencing high incidence of COVID-19 in the
   community.

   1   Note: In addition to cough and shortness of breath, nonspecific symptoms such as sore throat, myalgia, fatigue,
   nausea, and diarrhea have been noted as initial symptoms in some cases of COVID-19. These symptoms can have
   several alternative explanations; however, failure to identify and implement proper precautions in a healthcare setting
   for persons infected with the virus that causes COVID-19 can contribute to widespread transmission in that facility due
   to the presence of susceptible patients and close interactions with healthcare personnel. For this reason, a lower
   temperature of 100.0oF and the inclusion of mild and non-specific symptoms should be used by healthcare personnel
   evaluating these patients to increase the ability to detect even mild cases of COVID-19. Additional information about
   clinical presentation of patients with COVID-19 is available.

   2
    Cloth face coverings are not considered PPE because their capability to protect HCP is unknown. Facemasks, if
   available, should be reserved for HCP. For visitors and patients, a cloth face covering may be appropriate. If a visitor or
   patient arrives to the healthcare facility without a cloth face cover, a facemask may be used for source control if
   supplies are available.


   What personal protective equipment (PPE) should be worn by environmental services (EVS) personnel who
   clean and disinfect rooms of hospitalized patients with COVID-19?




https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                                5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC                                              Page 7 of 10
               Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 8 of 11
   In general, only essential personnel should enter the room of patients with COVID-19. Healthcare facilities should
   consider assigning daily cleaning and disinfection of high-touch surfaces to nursing personnel who will already be in
   the room providing care to the patient. If this responsibility is assigned to EVS personnel, they should wear
   all recommended PPE when in the room. PPE should be removed upon leaving the room, immediately followed by
   performance of hand hygiene.

   After discharge, terminal cleaning may be performed by EVS personnel. They should delay entry into the room until
   a sufficient time has elapsed for enough air changes to remove potentially infectious particles. We do not yet know
   how long SARS-CoV-2 remains infectious in the air. Regardless, EVS personnel should refrain from entering the
   vacated room until sufficient time has elapsed for enough air changes to remove potentially infectious particles (more
   information on clearance rates under differing ventilation conditions is available). After this time has elapsed, EVS
   personnel may enter the room and should wear a gown and gloves when performing terminal cleaning. A facemask (if
   not already wearing for source control) and eye protection should be added if splashes or sprays during cleaning and
   disinfection activities are anticipated or otherwise required based on the selected cleaning products. Shoe covers are
   not recommended at this time for personnel caring for patients with COVID-19.


   Which procedures are considered aerosol generating procedures in healthcare settings?


   Some procedures performed on patients are more likely to generate higher concentrations of infectious respiratory
   aerosols than coughing, sneezing, talking, or breathing. These aerosol generating procedures (AGPs) potentially put
   healthcare personnel and others at an increased risk for pathogen exposure and infection.

   Development of a comprehensive list of AGPs for healthcare settings has not been possible, due to limitations in
   available data on which procedures may generate potentially infectious aerosols and the challenges in determining if
   reported transmissions during AGPs are due to aerosols or other exposures.

   There is neither expert consensus, nor sufficient supporting data, to create a definitive and comprehensive list of
   AGPs for healthcare settings.

   Commonly performed medical procedures that are often considered AGPs, or that create uncontrolled respiratory
   secretions, include:

    • open suctioning of airways
    • sputum induction
    • cardiopulmonary resuscitation
    • endotracheal intubation and extubation
    • non-invasive ventilation (e.g., BiPAP, CPAP)
    • bronchoscopy
    • manual ventilation


   Based on limited available data, it is uncertain whether aerosols generated from some procedures may be infectious,
   such as:

    • nebulizer administration*
    • high flow O2 delivery

   *Aerosols generated by nebulizers are derived from medication in the nebulizer. It is uncertain whether potential
   associations between performing this common procedure and increased risk of infection might be due to aerosols
   generated by the procedure or due to increased contact between those administering the nebulized medication and
   infected patients.



https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                            5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC                                                 Page 8 of 10
               Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 9 of 11
   References related to aerosol generating procedures:

   Tran K, Cimon K, Severn M, Pessoa-Silva CL, Conly J (2012) Aerosol Generating Procedures and Risk of Transmission of
   Acute Respiratory Infections to Healthcare Workers: A Systematic Review. PLoS ONE 7
   (4); https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3338532/#!po=72.2222  ).




   Where should nasopharyngeal swabs be performed on a known or suspected COVID-19 patient, and with
   what PPE?


   The collection of nasopharyngeal (NP) swabs from patients with known or suspected COVID-19 can be performed in a
   regular examination room with the door closed. Use of an airborne infection isolation room for nasopharyngeal
   specimen collection is not required. HCP in the room should wear an N95 or higher-level respirator (or facemask if a
   respirator is not available), eye protection, gloves, and a gown. If respirators are not readily available, they should be
   prioritized for other procedures at higher risk for producing infectious aerosols (e.g., intubation), instead of for
   collecting NP swabs.


   Do all patients with confirmed or suspected COVID-19 need to be placed in airborne infection isolation
   rooms?


   No. Updated CDC Interim Infection Prevention and Control Recommendations for Patients with Suspected or
   Confirmed Coronavirus Disease 2019 (COVID-19) in Healthcare Settings recommends placing patients in a regular
   examination room with the door closed. Airborne infection isolation rooms should be reserved for patients
   undergoing aerosol generating procedures or for diagnoses such as active tuberculosis.


   How long does an examination room need to remain vacant after being occupied by a patient with confirmed
   or suspected COVID-19?



https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                               5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC             Page 9 of 10
              Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 10 of 11
   Although spread of SARS-CoV-2 is believed to be primarily via respiratory droplets, the contribution of small respirable
   particles to close proximity transmission is currently uncertain. Airborne transmission from person-to-person over
   long distances is unlikely.


   The amount of time that the air inside an examination room remains potentially infectious is not known and may
   depend on a number of factors including the size of the room, the number of air changes per hour, how long the
   patient was in the room, if the patient was coughing or sneezing, and if an aerosol-generating procedure was
   performed. Facilities will need to consider these factors when deciding when the vacated room can be entered by
   someone who is not wearing PPE.


   For a patient who was not coughing or sneezing, did not undergo an aerosol-generating procedure, and occupied the
   room for a short period of time (e.g., a few minutes), any risk to HCP and subsequent patients likely dissipates over a
   matter of minutes. However, for a patient who was coughing and remained in the room for a longer period of time or
   underwent an aerosol-generating procedure, the risk period is likely longer.


   For these higher risk scenarios, it is reasonable to apply a similar time period as that used for pathogens spread by
   the airborne route (e.g., measles, tuberculosis) and to restrict HCP and patients without PPE from entering the room
   until sufficient time has elapsed for enough air changes to remove potentially infectious particles.

   General guidance on clearance rates under differing ventilation conditions is available.


   In addition to ensuring sufficient time for enough air changes to remove potentially infectious particles, HCP should
   clean and disinfect environmental surfaces and shared equipment before the room is used for another patient.


   My hospital is experiencing a shortage of isolation gowns. To preserve our supply, can we stop using gowns
   for the care of patients with methicillin-resistant Staphylococcus aureus (MRSA) and other endemic
   multidrug-resistant organisms (MDROs), and Clostridioides difficile?


   CDC has released information about strategies to optimize the supply of isolation gowns. Healthcare facilities should
   refer to that guidance and implement the recommended strategies to optimize their current supply of gowns. This
   includes shifting toward the use of washable cloth gowns, if feasible.


   The use of gowns as part of Contact Precautions in the context of MDROs has been implemented primarily to reduce
   the risk of transmission to other patients rather than to protect healthcare personnel (HCP). Facilities with shortages
   could consider suspending the use of gowns for the care of patients with endemic MDROs, such as MRSA, VRE, and
   ESBL-producing Gram-negative bacilli except as required for Standard Precautions. Facilities should assess their local
   epidemiology to determine which MDROs are considered endemic. Regardless of the use of gowns, HCP at facilities
   should continue to wear gloves for contact with these patients and their environment. Hand hygiene should continue
   to be emphasized. Facilities should also attempt to place patients colonized or infected with an MDRO in a private
   room, if available.


    • Caring for patients who have highly resistant Gram-negative organisms (e.g., carbapenem-resistant
      Enterobacteriacae) and other MDROs (e.g., Candida auris) that are not considered endemic: Rather than gowns
      being donned for every room entry, they should be reserved for use as part of Standard Precautions and also
      prioritized for high-contact patient care activities that pose highest risk for transfer of pathogens from the patient
      to HCP. Examples of such high-contact care activities include dressing, bathing/showering, transferring, providing
      hygiene, changing linens, changing briefs or assisting with toileting, device care or use (central line, urinary
      catheter, feeding tube, tracheostomy/ventilator), and wound care. To further preserve gowns, HCP are
      recommended to bundle high-contact care activities as part of individual care encounters. Regardless of the use of
      gowns, HCP at facilities should continue to wear gloves for contact with these patients and their environment.
      Hand hygiene should continue to be emphasized. Facilities should also attempt to place patients colonized or
      infected with an MDRO in a private room, if available.



https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                              5/16/2020
Healthcare Infection Prevention and Control FAQs for COVID-19 | CDC             Page 10 of 10
              Case 1:19-cv-03185-RDM Document 90-8 Filed 05/18/20 Page 11 of 11
    • Caring for patients with Clostridioides difficile infections (CDI): Facilities should continue using Contact
      Precautions (putting on a gown and gloves upon entry into the patient’s room and placing the patient in a private
      room) for the care of symptomatic patients with CDI. As part of a supplemental strategy to prevent transmission of
      CDI, some facilities have implemented Contact Precautions for the care of patients at high risk for CDI who have
      asymptomatic carriage of Clostridioides difficile. There are limited data about the role of asymptomatic carriage in
      transmission of CDI. In this setting of a critical national shortage of gowns, facilities should consider suspending
      this approach until the shortage is addressed. Gowns should still be used as part of Standard Precautions.




                                                                                                               Page last reviewed: May 11, 2020
                                   Content source: National Center for Immunization and Respiratory Diseases (NCIRD), Division of Viral Diseases




https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-control-faq.html                                                            5/16/2020
